DETAILED ACTION
	This action is responsive to the following communications: the Application filed June 20, 2021, and Information Disclosure Statement filed on June 29, 2021 and May 02, 2022.
	Claims 1-26 are pending. Claims 1, 14 and 20 are independent.

Information Disclosure Statement
	Acknowledged is made of Application’s Information Disclosure Statement (IDS) Form PTO-1449 filed on June 29, 2021 and May 02, 2022. These IDS has been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2021/0327844) in view of Jeon et al. (US 2014/0185389).


	Regarding independent claim 1, Lo et al. disclose a memory package, comprising: a package substrate (see ABSTRACT) including a redistribution layer (see ABSTRACT) and bonding pads connected to the redistribution layer (see paragraphs [0006], [0037]-[0041], 301 and 302, figures 1 and 4), the redistribution layer including a plurality of signal paths (figures 1, 3 and 4);
	However, Lo et al. are silent with respect to a buffer chip mounted on the package substrate and including a plurality of chip pads corresponding to a plurality of memory channels; anda plurality of memory chips stacked on the package substrate and divided into a plurality of groups corresponding to the plurality of memory channels,
wherein memory chips of a first group, among the plurality of memory chips, are connected to first chip pads of the plurality of chip pads through first wires, and
wherein memory chips of a second group, among the plurality of memory chips, are connected to second chip pads of the plurality of chip pads through second wires and at least a portion of the plurality of signal paths.
	Jeon et al. disclose a buffer chip (Buffer Memory, figure 7, also para.[0067]) mounted on the package substrate (figure 7) and including a plurality of chip pads (111 and 112, figure 1) corresponding to a plurality of memory channels (121 and 122, figure 1, para.[0037], also see figure 7); and a plurality of memory chips stacked on the package substrate and divided into a plurality of groups (figure 7) corresponding to the plurality of memory channels (CH1-Chi, figure 7)
wherein memory chips of a first group (NVM0-NVM3, figure 1), among the plurality of memory chips (figures 1, 2, 6 and 7), are connected to first chip pads (113, figure 1) of the plurality of chip pads (111, 113 and 114, figure 1, also see figure 5, para.[0037]) through first wires (121, figure 1), and
wherein memory chips of a second group (NVM4-NVM7, figure 1), among the plurality of memory chips (figures, 1-2, 5 and 6), are connected to second chip pads (114, figure 1) of the plurality of chip pads (111, 113, 114, figure 1, para.[0037]) through second wires (112, figure 1) and at least a portion of the plurality of signal paths (signal paths is between 177 and 186, figure 5).
	Since Lo et al. and Jeon et al. are both from the same field of endeavor, the purpose disclosed by Jeon et al. would have been recognized in the pertinent art of Lo et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Jeon et al.  to teaching of Lo et al. for purpose of using the input/output buffer circuit may be configured to connect the data channel to one of the first and second internal data channels.

	Regarding claim 2, the combination of Lo et al. and Jeon et al. disclose the limitation of claim 1.
	Jeon et al. further disclose wherein the buffer chip (Buffer Memory, figure 7) is configured to transmit a control command received from an external device controller (Controller, figure 7) to two or more groups (figure 7) corresponding to two or more of the plurality of memory channels (figure 7).
	Since Lo et al. and Jeon et al. are both from the same field of endeavor, the purpose disclosed by Jeon et al. would have been recognized in the pertinent art of Lo et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Jeon et al.  to teaching of Lo et al. for purpose of using a control command to control a memory device.


	Regarding claim 3, the combination of Lo et al. and Jeon et al. disclose the limitation of claim 1.
	Jeon et al. further disclose wherein memory chips of a third group, among the plurality of memory chips, are connected to third chip pads of the plurality of chip pads through third wires (figures 2, 5 and 7 disclose all limitation of claim 3).
	Since Lo et al. and Jeon et al. are both from the same field of endeavor, the purpose disclosed by Jeon et al. would have been recognized in the pertinent art of Lo et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Jeon et al.  to teaching of Lo et al. for purpose of using the input/output buffer circuit may be configured to connect the data channel to one of the first and second internal data channels.


	Regarding claim 4, the combination of Lo et al. and Jeon et al. disclose the limitation of claim 3.
	Jeon et al. further disclose wherein memory chips of a fourth group, among the plurality of memory chips, are connected to fourth chip pads of the plurality of chip pads through fourth wires and another portion of the plurality of signal paths, different than the at least one portion of the plurality of signal paths (figures 2, 5 and 7 disclose all limitations of claim 4)
	Since Lo et al. and Jeon et al. are both from the same field of endeavor, the purpose disclosed by Jeon et al. would have been recognized in the pertinent art of Lo et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Jeon et al.  to teaching of Lo et al. for purpose of using the input/output buffer circuit may be configured to connect the data channel to one of the first and second internal data channels.


	Regarding claim 5, the combination of Lo et al. and Jeon et al. disclose the limitation of claim 1.
	Jeon et al. further disclose wherein a number of the memory chips of the first group is the same as a number of the memory chips of the second group (figure 1 shows he memory chips of the first group is the same as a number of the memory chips of the second group).
	Since Lo et al. and Jeon et al. are both from the same field of endeavor, the purpose disclosed by Jeon et al. would have been recognized in the pertinent art of Lo et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Jeon et al.  to teaching of Lo et al. for purpose of using the same number of first group to second group.


	Regarding claim 8, the combination of Lo et al. and Jeon et al. disclose the limitation of claim 1.
	Lo et al. further disclose wherein the memory chips of the first group (20, figure 1) are connected to each other by through wirings (figure 1), and the through wirings are connected to the first wires (WB2, figure 1, also see paragraphs [0030], [0040]-[0042]).

	Regarding claim 9, the combination of Lo et al. and Jeon et al. disclose the limitation of claim 1.
	Jeon et al. further disclose wherein the buffer chip includes a plurality of transmitters and a plurality of receivers connected to the plurality of chip pads, and each of the plurality of chip pads is connected to one of the plurality of transmitters and one of the plurality of receivers (see para.[0045] and figure 1 below disclose all limitation of claim 9).

    PNG
    media_image1.png
    123
    895
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    462
    606
    media_image2.png
    Greyscale

	Since Lo et al. and Jeon et al. are both from the same field of endeavor, the purpose disclosed by Jeon et al. would have been recognized in the pertinent art of Lo et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Jeon et al.  to teaching of Lo et al. for purpose of using the input/output buffer circuit may be configured to connect the data channel to one of the first and second internal data channels.


	Regarding claim 10, Jeon et al. disclose the limitation of claim 9.
	Jeon et al. further disclose wherein the buffer chip includes a selection circuit for selecting at least one of the plurality of chip pads, and wherein the buffer chip is configured to activate the transmitter and the receiver connected to a chip pad selected by the selection circuit among the plurality of chip pads (see para.[0045] and figure 1 above), and to deactivate the transmitter and the receiver connected to chip pads not selected by the selection circuit (when deactivate means LOW, not selected).

	
	Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2021/0327844) in view of Jeon et al. (US 2014/0185389) and further in view of PARK et al. (2021/0111152).

	Regarding claim 6, the combination of Lo et al. and Jeon et al. disclose the limitation of claim 1.
	However, the combination of Lo et al. and Jeon et al. are silent with respect to wherein the memory chips of the first group and the memory chips of the second group are disposed in different positions in a direction parallel to an upper surface of the package substrate.
	PARK et al. disclose wherein the memory chips of the first group (110, figure 1) and the memory chips of the second group (120, figure 1) are disposed in different positions in a direction parallel to an upper surface of the package substrate (see para.[0036] discloses: the semiconductor chips 110-1-110-4 are rotated by 180 degrees about one axis PARALLEL to the vertical direction. In this case, the second semiconductor chips 120-1 – 120-4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 may the same shape structure and  so for the as the first semiconductor chips                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            110-1-110-4 except that position of chip pads is opposite).
	Since Lo et al., Jeon et al. and PARK et al. are from the same field of endeavor, the purpose disclosed by PARK et al. would have been recognized in the pertinent art of Lo et al. and Jeon et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of PARK et al.  to teaching of Lo et al. and Jeon et al. for purpose of using the input/output buffer circuit may be configured to connect the data channel to one of the first and second internal data channels. 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
	Regarding claim 7, PARK et al. disclose the limitation of claim 6.
	PARK et al. further disclose wherein the memory chips of the first group and the memory chips of the second group are disposed at the same level in a direction perpendicular to the upper surface of the package substrate (see claim 2 discloses below) 
    PNG
    media_image3.png
    126
    893
    media_image3.png
    Greyscale


	Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2021/0327844) in view of Jeon et al. (US 2014/0185389) and further in view of OH et al. (US 2016/0181214).

	Regarding claim 11, the combination of Lo et al. and Jeon et al. disclose the limitations of claim 1.
	However, the combination of Lo et al. and Jeon et al. are silent with respect to wherein the plurality of chip pads include upper chip pads disposed on an upper surface of the buffer chip, and lower chip pads disposed on a lower surface of the buffer chip, and wherein the upper chip pads include the first chip pads.
	OH et al. disclose wherein the plurality of chip pads include upper chip pads disposed on an upper surface of the buffer chip, and lower chip pads disposed on a lower surface of the buffer chip, and wherein the upper chip pads include the first chip pads (see para.[0090], para [0010] and figure 3 below).


    PNG
    media_image4.png
    190
    910
    media_image4.png
    Greyscale

	
    PNG
    media_image5.png
    563
    596
    media_image5.png
    Greyscale

	Since Lo et al., Jeon et al. and OH et al. are from the same field of endeavor, the purpose disclosed by OH et al. would have been recognized in the pertinent art of Lo et al. and Jeon et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of OH et al.  to teaching of Lo et al. and Jeon et al. for purpose of using the input/output load may be reduced by selectively connecting each of the stacked semiconductor dies to one of the lower chip data pad unit and the upper chip data pad unit.

	Regarding claim 12, the combination of Lo et al., Jeon et al. and OH et al. disclose the limitation of claim 11.
	OH et al. further disclose wherein the lower chip pads (220, figure 3) include the second chip pads (30, 40 and 50, figure 3), and the second chip pads are directly connected to the at least a portion of the plurality of signal paths (figure 3, also see paragraphs [0013]-[0018]).

	Regarding claim 13, the combination of Lo et al., Jeon et al. and OH et al. disclose the limitation of claim 11.
	OH et al. further disclose wherein memory chips of a third group, among the plurality of memory chips, are disposed between the memory chips of the second group and the package substrate, and wherein the memory chips of the third group are connected to third chip pads included in the lower chip pads through the other portion of the plurality of signal paths (see figure 18 below and paragraphs [0010] and [0209]-[02014] disclose all limitations of claim 13)

    PNG
    media_image6.png
    665
    759
    media_image6.png
    Greyscale

	wherein the buffer chip includes a plurality of chip pads, and the plurality of chip pads include upper chip pads disposed on an upper surface of the buffer chip, and lower chip pads disposed on a lower surface of the buffer chip, wherein the upper chip pads are electrically connected to the memory chips of the first group through the first wires, and wherein the lower chip pads are electrically connected to the memory chips of the second group through the second wires and the redistribution layer
	Claim(s) 14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2021/0111152) in view of Jeon et al. (US 2014/0185389) and further in view of Lo et al. (2021/0327844).

	Regarding independent claim14, PARK et al. disclose a storage device, comprising: a system substrate (see para.[0006]); device controller circuitry mounted on the system substrate (MEMORY CONTROLLER, figure 8)  ; and a plurality of memory packages mounted on the system substrate (see figure 1and 2, also see para.[0020] discloses: the semiconductor package in accordance with an embodiment of the present disclosure may include a base substrate 100 in figure 1) and configured to operate in response to a control command received from the device controller circuitry (figure 8, also see para[0091]), wherein each of the plurality of memory packages includes a package substrate connected to the system substrate (see figures 1 and 2).
	However, PARK et al. are silent with respect to a single buffer chip mounted on the package substrate and configured to receive the control command from the device controller circuitry and output the control command to at least one of a plurality of channels, and a plurality of memory chips connected to the buffer chip through the plurality of memory channels, wherein memory chips of a first group, among the plurality of memory chips, are electrically connected to the buffer chip through first wires, and wherein memory chips of a second group, among the plurality of memory chips, are electrically connected to the buffer chip through second wires and a redistribution layer disposed in the package substrate.
	Jeon et al. disclose a single buffer chip (Buffer Memory, figure 7, also see para.[0067]) mounted on the package substrate (figure 7)  and configured to receive the control command (figure 5, also para[0062]) from the device controller circuitry (1200, figure 7) and output the control command to at least one of a plurality of channels (CH1-Chi, figure 7), and a plurality of memory chips (1120, figure 7) connected to the buffer chip (NVM Interface, figure 7) through the plurality of memory channels (CH1-CH3, figure 7), wherein memory chips of a first group (321, figure 6), among the plurality of memory chips (figures 6 and 7), are electrically connected to the buffer chip through first wires (figure 6 and 7), and wherein memory chips of a second group (322, figure 6), among the plurality of memory chips (321-323, figure 6), are electrically connected to the buffer chip through second wires (figures 6 and 7). 
	Since PARK et al. and Jeon et al. are both from the same field of endeavor, the purpose disclosed by Jeon et al. would have been recognized in the pertinent art of PARK et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Jeon et al.  to teaching of PARK et al. for purpose of using the input/output buffer circuit may be configured to connect the data channel to one of the first and second internal data channels.
	However, the combination of PARK et al. and Leon et al are silent with respect to a redistribution layer disposed in the package substrate.
	Lo et al. disclose a redistribution layer disposed in the package substrate (see ATRACT).
	Since PARK et al. Jeon et al. and Lo et al. are from the same field of endeavor, the purpose disclosed by Lo et al. would have been recognized in the pertinent art of PARK et al. and Leon et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Lo et al.  to teaching of PARK et al. and Leon et al. for purpose of using a redistribution layer to provide with a high speed signal pads along a first side in proximity to the second chip.

	
	Regarding claim 16, the combination of PARK et al., Leon and Lo et al. disclose the limitation of claim 14.
	PARK et al. further disclose wherein the memory chips of the first group (203, figure 18) are connected to each other by the first wires (figure 18, para[0026]), and wherein the memory chips of the second group (204, figure 18) are connected to each other by the second wires (figure 18).

	Regarding claim 17, the combination of PARK et al., Leon and Lo et al. disclose the limitation of claim 14.
	PARK et al. further disclose wherein the memory chips of the first group are connected to each other through first through silicon vias, and the memory chips of the second group are connected to each other through second through silicon vias (see para.[0027] discloses: The first semiconductor die and second semiconductor die may be electrical connected to lower chip data address pad unit using through-silicon vias).

	Regarding claim 18, the combination of PARK et al., Leon and Lo et al. disclose the limitation of claim 14.
	Leon et al. further disclose wherein the buffer chip (130, figure 3) includes a selection circuit (135 and 136, figure 3, also see paragraphs [0052] and [0054]) configured to activate at least one of the plurality of channels (121 and 122, figure 3, also see para.[0053])  and to output the control command to at least one of the memory chips (figures 3 and 4).
	Since PARK et al. Jeon et al. and Lo et al. are from the same field of endeavor, the purpose disclosed by Jeon et al. would have been recognized in the pertinent art of PARK et al. and Lo et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Jeon et al.  to teaching of PARK et al. and Lo et al. for purpose of using selection circuit to generate output of control signal.

	Regarding claim 19, the combination of PARK et al. Jeon et al. and Lo et al. disclose the limitation of claim 14.
	Lo et al. further disclose wherein each of the plurality of memory packages (see ABTRACT discloses: A semiconductor package includes a first chip and second chip arranged side by side on a carrier substrate) is mounted on the system substrate through a plurality of package bumps (150, figure 2) formed on a lower surface of the package substrate (see figure 2), and wherein the package bumps and the redistribution layer are electrically isolated from each other (see figure 2: Redistribution layer RDL are electrically isolate from 150).
	Since PARK et al. Jeon et al. and Lo et al. are from the same field of endeavor, the purpose disclosed by Lo et al. would have been recognized in the pertinent art of PARK et al. and Leon et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Lo et al.  to teaching of PARK et al. and Leon et al. for purpose of using a redistribution layer to provide with a high speed signal pads along a first side in proximity to the second chip.

	Claim(s) 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2021/0090612) in view of Jeon et al. (US 2014/0185389).

	Regarding independent claim 20, PARK et al. A storage device, comprising: a system substrate including a redistribution layer (see ATRACT); device controller circuitry mounted on the system substrate (200, figure 1); and a plurality of memory packages mounted on the system substrate (100-1-100-n, figure 1)  and configured to operate in response to a control command (HOST, figure 1) received from the device controller circuitry (200, figure 1), wherein each of the memory packages includes a package (see figures 1 and 2). substrate connected to the system substrate and including a plurality of bonding pads (see paragraphs 0006]-[0008]), and a plurality of memory chips mounted on the package substrate (figure 1 and 2).
	However, PARK et al. are silent with respect to wherein at least one of the memory packages includes a buffer chip connected to the memory chips through a plurality of channels and transmitting the control command received from the device controller circuitry to the memory chips through at least one of the channels, wherein the buffer chip includes a plurality of chip pads, and wherein at least one of the chip pads is connected to the memory chips of a memory package which does not include the buffer chip among the memory packages through wires, and the redistribution layer.
	 wherein at least one of the memory packages (121 and 122, figure 1) includes a buffer chip connected to the memory chips (121 and 122, figures 1and 7) through a plurality of channels (CH1-CHI, figure 7) and transmitting the control command (Host interface, figure 7) received from the device controller circuitry (1200, figure 7) to the memory chips through at least one of the channels (CH1-CHI, figure 7), wherein the buffer chip includes a plurality of chip pads (Buffer Memory, figure 7, also see para.[0037] and figure 1) , and wherein at least one of the chip pads is connected to the memory chips of a memory package which does not include the buffer chip among the memory packages through wires (buffer 110, figure 1, also see para.[0045] discloses: the input/output buffer circuit 110 may include data pads 111 for receiving and outputting data signals DQ[n_0] from and to a memory controller 200, first internal data pads 113 for receiving and outputting first internal data signals DQ1[n:0], therefore, the first internal data pads which connect to a memory package in figure 1 does not include the buffer chip).
	Since PARK et al. and Jeon et al. are both from the same field of endeavor, the purpose disclosed by Jeon et al. would have been recognized in the pertinent art of PARK et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Jeon et al.  to teaching of PARK et al. for purpose of using the input/output buffer circuit may be configured to connect the data channel to one of the first and second internal data channels.
	
	Regarding claim 21, the combination of PARK et al. and Leon et al. disclose the limitation of claim 20.
	PARK et al. further disclose wherein the memory packages include a first memory package (111-1, figure 2) including the buffer chip (BC, figure 2), and a second memory package (111-2, figure 2) which does not include the buffer chip (figure 2 shows 111-2 does not include BC, also see figure 9), and wherein the first memory package (PKG, figure 1) includes a first package substrate (100-1, figure 1) on which the memory chips are mounted (NVM, figure 1), and the second memory package includes a second package substrate (100-2, figure 1, also see para.[0037]) on which the memory chips are mounted (NVM, figure 1).

	Regarding claim 22, PARK et al. disclose the limitation of claim 21.
	PARK et al. further disclose wherein the first memory package and the second memory package are mounted on one surface of the system substrate (see figures 1 and 2).

	Regarding claim 23, PARK et al. disclose the limitation of claim 21.
	PARK et al. further disclose wherein the first memory package (111-1, figure 2) is mounted on a first surface of the system substrate (figures 1 and 2), and the second memory package (111-2, figure 2) is mounted on a second surface of the system substrate (figures 1 and 2), and wherein the first surface is opposite to the second surface (111-1 and 111-2 is opposite to each other).

	Regarding claim 24, PARK et al. disclose the limitation of claim 21.
	PARK et al. further disclose wherein a number of the memory chips included in the first memory package (111-1, figure 2) is equal to a number of the memory chips included in the second memory package (111-2, figure 2. Figure 2 shows number of the memory chip in 111-1 is equal to 111-2).

	Regarding claim 25, PARK et al. disclose the limitation of claim 21.
	PARK et al. further disclose wherein the first memory package (111-1, figure 2) includes first wires (107-2, figure 2) connecting the memory chips (NVM, figure 2) to the chip pads or a portion of bonding pads of the first package substrate, wherein the second memory package includes second wires connecting the memory chips to a portion of the bonding pads of the second package substrate, and wherein the wires includes third wires connecting a portion of the bonding pads of the second package substrate to the redistribution layer of the system substrate (see paragraphs [0038]-[0041] and figure 2 below discloses all limitations of claim 25 above)

    PNG
    media_image7.png
    637
    885
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    609
    680
    media_image8.png
    Greyscale


	Regarding claim 26, PARK et al. disclose the limitations of claim 25.
	PARK et al further disclose wherein a length of the third wires is shorter than a length of the second wires (figure 2 above shows wire 107-3 is shorter than 107-2) 


	 

	

	

	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2021/0111152) in view of Jeon et al. (US 2014/0185389) and further in view of Lo et al. (2021/0327844) and further in view of OH et al. (US 2016/0181214).

	Regarding claim 15, the combination of PARK et al., Jeon et al. and Lo et al. disclose the limitation of claim 14.
	Lo et al. further disclose the redistribution layer (see ABTRACT).
	Since PARK et al. Jeon et al. and Lo et al. are from the same field of endeavor, the purpose disclosed by Lo et al. would have been recognized in the pertinent art of PARK et al. and Leon et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Lo et al.  to teaching of PARK et al. and Leon et al. for purpose of using a redistribution layer to provide with a high speed signal pads along a first side in proximity to the second chip.
	However, the combination of PARK et al., Jeon et al. and Lo et al.  are silent with respect to wherein the buffer chip includes a plurality of chip pads, and the plurality of chip pads include upper chip pads disposed on an upper surface of the buffer chip, and lower chip pads disposed on a lower surface of the buffer chip, wherein the upper chip pads are electrically connected to the memory chips of the first group through the first wires, and wherein the lower chip pads are electrically connected to the memory chips of the second group through the second wires.
	OH et al. disclose wherein the buffer chip includes a plurality of chip pads (220, 240 and 250, figure 3), and the plurality of chip pads include upper chip pads (50, figure 3, also see para.[0078] discloses: upper chip data pad unit 50 may include a plurality of pads) disposed on an upper surface of the buffer chip (figures 3 and 8), and lower chip pads disposed on a lower surface of the buffer chip (40, figure 4, also see para.[0078] discloses: the lower chip data unit 40 may include a plurality of pads), wherein the upper chip pads are electrically connected to the memory chips of the first group through the first wires (200a, figure 2), and wherein the lower chip pads are electrically connected to the memory chips of the second group through the second wires (300a, figure 3).
	Since PARK et al. Jeon et al., Lo et al. and OH et al. are from the same field of endeavor, the purpose disclosed by OH et al. would have been recognized in the pertinent art of PARK et al. Jeon et al. and Lo et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Oh et al.  to teaching of PARK et al., Jeon et al. and Lo et al. for purpose of using chip pads to exchange multi-word data with the external device.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827  

/HOAI V HO/Primary Examiner, Art Unit 2827